EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicole Kramer on 06/03/2021.
The application has been amended as follows: 
in the claims:
in claim 10's line 5, delete "and";
in claim 10's line 12, delete [[,]] and insert--;--;
in claim 10's line 13, delete "wherein" and insert -- maintaining the mold tool in a closed position in which --;
in claim 10's line 13, delete "is configured to remove" and insert--removes--;
in claim 10's line 15, delete [[a]] and insert -- the integrally-formed--;
in claim 15's line 2, delete [[a]] and insert --the--;
in claim 23's line 5, delete "and";
in claim 23's line 16, delete [[,]] and insert--;--;
in claim 23's line 17, delete "wherein" and insert -- maintaining the mold tool in a closed position in which --;
in claim 23's line 17, delete "is configured to remove" and insert--removes--;
in claim 23's line 19, delete [[a]] and insert -- the integrally-formed--; and
in claim 33's line 1, delete [[a]] and insert --the--.

Allowable Subject Matter
Claims 10 – 16, 22 – 26 and 30 – 33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowing claim 10 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a process for forming a thermoformed article with the integrally-formed grill which involves co-injection a plurality of ribs on a self-supporting layer and maintaining a mold tool and a closed position in which the mold tool removes portions of a covering and the self-supporting structural base layer from between adjacent ribs to form to form the integrally-formed grill.
FOX PG Publication No. 20130052412 (of record) discloses a process for forming a thermoformed article (¶6–7), comprising:
	placing a self-supporting structural base layer (Figure 3, 44) in the mold tool (36-34) (¶41);
	closing the mold tool (end of ¶43), and co-injecting one or more secondary features (Figure 5, 82/84) upon a side of the self-supporting structural base layer opposite to the covering (¶53) with pressure sufficient to urge the components together and ensure a secure bond between the self-supporting structural base layer and the one or more secondary features.
	FOX teaches 1) placing a covering (86) in a mold tool as a first layer (¶54's " the cover stock may be positioned between the first surface 38 of the mold cavity 40 and the fiber panel 44 prior to compression forming"); and wherein the co-injecting one or more secondary features is performed utilizing a high pressure that is sufficient to urge the covering, the self-supporting structural base layer, and the one or more secondary features into contact with each other to 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of FOX into the disclosure of FOX referenced above for the benefit of applying the cover during the molding process instead of after the molding process (as taught by FOX at ¶54). 
However, FOX fails to disclose a process for forming a thermoformed article with the integrally-formed grill which involves co-injection a plurality of ribs on a self-supporting layer and maintaining a mold tool and a closed position in which the mold tool removes portions of a covering and the self-supporting structural base layer from between adjacent ribs to form to form the integrally-formed grill.
CESANO US Patent No. 4243456 (of record) teaches a mold tool (Figure 1, 1; 6:1–7)) which is configured to remove portions layers (10 and 11; 6:13–22) placed on a mold tool (7:1–14; 8:5–8 specifically demonstrates that a portion is removed). It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the above teachings of CESANO into the above disclosure of FOX for the benefit of creating an opening within a panel for receiving door and/or window opening means (as taught by CESANO at 8:25–33). This rational generally makes obvious the mold tool being configured to remove portions layup from areas where the co-injected features are not located but would not make obvious the mold tool removes portions of a covering and the self-supporting structural base layer from between adjacent ribs to form to form the integrally-formed grill absent impermissible hindsight from the Applicant's specification.
Therefore, CESANO fails to provide a motivation to arrive at the deficient limitations.

A subsequent search failed return to reference which would remedy the above deficiencies. 
Therefore, claim 11 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a process for forming a thermoformed article with the integrally-formed grill which involves co-injection a plurality of ribs on a self-supporting layer and maintaining a mold tool and a closed position in which the mold tool removes portions of a covering and the self-supporting structural base layer from between adjacent ribs to form to form the integrally-formed grill.
Claims 11 – 16 and 22 are allowed for the same reasons via their dependency on claim 10.
With respect to independent claim 23, this claim is allowed for the same reasons because it possesses the same allowable feature just used with two coverings instead of just one covering.
Therefore, claim 23 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a process for forming a thermoformed article with the integrally-formed grill which involves co-injection a plurality of ribs on a self-supporting layer and maintaining a mold tool and a closed position in which the mold tool removes portions of a covering and the self-supporting structural base layer from between adjacent ribs to form to form the integrally-formed grill.
Claims 24 – 26 and 30 – 33 are allowed for the same reasons via their dependency on claim 23.

Response to Arguments
Applicant’s arguments, see pages 8–9, filed 05/25/2021, with respect to the previous rejection have been fully considered and are persuasive.  Therefore, all previous objections and rejections are moot and withdrawn. Claims 10 – 16, 22 – 26 and 30 – 33 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743